 



Exhibit 10.2
LENDER ADDENDUM
     This Lender Addendum (this “Lender Addendum”) is dated as of the Effective
Date set forth below and is entered into by and among Deutsche Bank Trust
Company Americas (the “New Lender”), Ferrellgas, L.P. (“Borrower”), Ferrellgas,
Inc. and Bank of America, N.A., as Administrative Agent. Capitalized terms used
but not defined herein shall have the meanings given to them in the Fifth
Amended and Restated Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the New Lender.
     Subject to the New Lender’s receipt of a duly executed copy of the fee
letter dated as of June 6, 2006, among Borrower, Ferrellgas, Inc. and the New
Lender, and the payment in full of the fee referred to therein, New Lender
hereby agrees to become a Lender under the Credit Agreement with a Commitment
equal to the amount set forth below (the “New Commitment”), subject to and in
accordance with the Credit Agreement, as of the Effective Date as specified
below. New Lender shall have all of the rights and obligations of a Lender under
the Credit Agreement, the Guarantees of the Obligations and any other documents
or instruments delivered pursuant thereto, to the extent related to the New
Commitment (including, without limitation, rights and obligations with respect
to Committed Loans, Swing Line Loans and Letters of Credit).
     1. New Lender: Deutsche Bank Trust Company Americas
     2. Borrower: Ferrellgas, L.P.
     3. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
     4. Credit Agreement: The Fifth Amended and Restated Credit Agreement, dated
as of April 22, 2005, among Ferrellgas, L.P., as Borrower, Ferrellgas, Inc., as
the General Partner of Borrower, the Lenders parties thereto, and Bank of
America, N.A., as Administrative Agent.
     5. New Commitment:

                              Aggregate Commitments   Aggregate Commitments    
Commitment of New   of all Lenders Prior to   of all Lenders Including   Pro
Rata Share of New Lender   New Commitment   New Commitment   Lender Commitment
$35,000,000
  $ 330,000,000     $ 365,000,000       9.59 %

     6. Lending Office. The Lending Office of New Lender is at the address set
forth below:
  60 Wall Street
  New York, New York 10005

 



--------------------------------------------------------------------------------



 



     7. Effective Date: June 6, 2006
     8. Representations and Warranties of New Lender. The New Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Lender Addendum and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the New Commitment, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01(b) thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Lender Addendum on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the New Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     9. General Provisions. This Lender Addendum shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Lender Addendum may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Lender Addendum by telecopy shall be
effective as delivery of a manually executed counterpart of this Lender
Addendum. This Lender Addendum shall be governed by, and construed in accordance
with, the law of the State of New York.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Lender Addendum are hereby agreed to as of the
Effective Date set forth above.

              NEW LENDER
 
            DEUTSCHE BANK TRUST COMPANY AMERICAS
 
       
 
  By:    
 
       
 
      Title:
 
       
 
  By:    
 
       
 
      Title:
 
            FERRELLGAS, L.P.
 
       
 
  By:   Ferrellgas, Inc., as its General Partner
 
       
 
  By:    
 
       
 
      Kevin T. Kelly, Senior Vice President
 
      and Chief Financial Officer
 
            FERRELLGAS, INC.
 
       
 
  By:    
 
       
 
      Kevin T. Kelly, Senior Vice President
 
      and Chief Financial Officer
 
            BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            BANK OF AMERICA, N.A., as a Lender, L/C     Issuer and Swing Line
Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



BNP PARIBAS hereby consents to Deutsche Bank Trust Company Americas as an
“Eligible Assignee” under the Credit Agreement as defined in the foregoing
Lender Addendum.

              BNP PARIBAS, as an L/C Issuer
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 